UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1594


SHU JIN HU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 1, 2010               Decided:   January 10, 2011


Before GREGORY, DAVIS, and WYNN, Circuit Judges.


Petition granted and remanded by unpublished per curiam opinion.


David A. Bredin, LAW OFFICE OF DAVID A. BREDIN, New York, New
York, for Petitioner.    Tony West, Assistant Attorney General,
Civil Division, William C. Peachey, Assistant Director, Office
of Immigration Litigation, Jem C. Sponzo, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shu Jin Hu, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration     Appeals        (“Board”)      dismissing     her    appeal    from      the

immigration judge’s order finding that she was not credible and

denying her applications for asylum, withholding of removal, and

withholding     of      removal      under    the    Convention     Against        Torture

(“CAT”).     The Court grants the petition for review and remands

to   the   Board     to    make     specific     findings    with    respect       to   the

medical documentation submitted in support of Hu’s claims and

for reconsideration of its adverse credibility finding in light

of   Kourouma      v.     Holder,    588     F.3d   234   (4th     Cir.    2009).       We

dispense    with        oral    argument       because      the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    PETITION GRANTED AND REMANDED




                                             2